Title: To James Madison from Joseph Stanton, 15 December 1802 (Abstract)
From: Stanton, Joseph
To: Madison, James


15 December 1802, Washington. “I receiv’d the Inclosed under Cover to me, I Supposed, from its apearance to Contain a news paper for me, not taking Notice of the Superscription Inadvertantly opened It before I saw it was directed to you.” Adds that it would be “Very Gratifying” to the people of eastern Connecticut and western Rhode Island, where Trumbull’s paper circulates, to have access to the laws. Does not doubt JM’s disposition to accommodate the wishes of indigent people who cannot obtain the laws any other way. “Your Attention to this application will much Oblige my Constituents.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Trumbull”). 1 p.



   
   Rhode Island Republican and Revolutionary War veteran Joseph Stanton (1739–1807) served in the U.S. Senate from 1790 to 1793 and in the U.S. House of Representatives from 1801 to 1807.



   
   The enclosure was no doubt Samuel Trumbull to JM, 3 Dec. 1802.


